Filed 10/10/22 Marriage of Jordan CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Nevada)
                                                            ----




 In re the Marriage of CASSANDRA HELEN                                                         C094369
 LEHMAN and TIMOTHY LAWRENCE JORDAN.

 CASSANDRA HELEN LEHMAN JORDAN,                                                  (Super. Ct. No. FL14011262)

                    Appellant,

           v.

 TIMOTHY LAWRENCE JORDAN,

                    Respondent.




         Cassandra Helen Lehman Jordan, appellant appearing in pro. per., appeals from a
judgment dissolving the parties’ marriage. Appellant filed a 53-page opening brief that is
rambling and irrelevant. Untethered to the principles of law governing the trial court’s
ruling and the limited scope of appellate review, appellant does little more in her brief
than express frustration with the family law system, the trial court, and her now ex-
husband.


                                                             1
       In a challenge to a judgment, the trial court’s judgment is presumed to be correct
and the appellant has the burden to prove otherwise by presenting legal authority and
analysis on each point made, supported by appropriate citations to the material facts in
the record, else the argument may be deemed forfeited. (Badie v. Bank of America
(1998) 67 Cal.App.4th 779, 784-785; Guthrey v. State of California (1998)
63 Cal.App.4th 1108, 1115-1116; Duarte v. Chino Community Hospital (1999)
72 Cal.App.4th 849, 856.) It is the appellant’s responsibility to support claims of error
with citation and authority; we are not obligated to perform that function on the
appellant’s behalf and may treat the contentions as forfeited. (Lewis v. County of
Sacramento (2001) 93 Cal.App.4th 107, 113; Badie, at pp. 784-785.)
       Appellant must present each point separately in the opening brief under an
appropriate heading, showing the nature of the question to be presented and the point to
be made. (Cal. Rules of Court, rule 8.204(a)(1)(B); Opdyk v. California Horse Racing
Bd. (1995) 34 Cal.App.4th 1826, 1830, fn. 4.) This is not a mere technical requirement;
it is essential to the appellate process. Appellants must “present their cause
systematically and so arranged that those upon whom the duty devolves of ascertaining
the rule of law to apply may be advised . . . of the exact question under consideration,
instead of being compelled to extricate it from the mass.” (Landa v. Steinberg (1932)
126 Cal.App. 324, 325; accord, Opdyk, at p. 1830, fn. 4.)
       Appellant’s opening brief fails on all of these grounds. Under the circumstances,
she has forfeited her claims of error.




                                             2
                                  DISPOSITION
      The judgment is affirmed.



                                               /s/
                                           BOULWARE EURIE, J.



We concur:



    /s/
ROBIE, Acting P. J.



    /s/
HULL, J.




                                       3